Title: From George Washington to Joseph Greene, 14 October 1781
From: Washington, George
To: Greene, Joseph


                  sir
                     
                     Head Quarters before York 14th Octo. 1781.
                  
                  I have received your Letter of the 11th instant—It is not for me to interfere with any Directions respecting Prisoners captured on the Seas by Count de Grasse—your Address must be made to that Gentleman for any Favors you may wish to obtain. I am sir Your most Obt Servt
                  
                     G.W.
                  
               